Oole, J.
Plaintiff sues defendant for $625, the price of the freight for five hundred barrels of molasses, which he had agreed to ship in plaintiffs boat, the “ Rapides ”; the molasses was to ho delivered to the boat at the plantation of J. N. Brown, in the parish of Iberville, and to be thence carried to St. Louis.
Defendant called in warranty Oakey, Hawkins & Co., from whom the boat had received an order for the molasses on Brown.
There was judgment for defendant and the warrantors, and plaintiff has appealed.
The evidence establishes that the steamer “ Rapides ” landed at the mouth of Bayou Manchac, about a half-mile above the landing of the plantation of Brown.
The molasses was at the sugar-house, ready for hauling to the landing, at the time of the arrival of the “ Rapides.”
Mr. Brown informed the clerk of the boat, who showed the order for the molasses, that it would not exceed from half an hour to an hour to get the first loads to his landing; and after that, the barrels would arrive at the landing as fast as they could be rolled aboard the boat, that he would at once commence hauling with ten mule carts.
The boat declined waiting.
The District Judge, in his opinion, says, “ I am led to conclude, from all the circumstances connected with this contract, that the boat did not want the freight at the rate stipulated, and in order to free herself from responsibility, took advantage of the fact that the freight was not on the levee for delivery at the time of her arrival.”
There was no time stipulated, that the boat was to wait, in case the molasses was not ready.
It is impossible for a planter to know the exact time that a boat will arrive for the purpose of taking molasses or sugar.
In the absence of a contract specifying the exact time of delivery, we are of opinion that a half-hour or an hour is not an unreasonable time for a steamer bound to St. Louis to wait, for a large quantity of molasses to be shipped from the coast of the Mississippi river, in this State, to St. Louis.
The testimony also shows, that in contracts of the character under consideration, an hour or two is not an unusual time to wait for the reception of the freight
Judgment affirmed, with costs.
Vookhies, J., absent.